Citation Nr: 0002942	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial evaluation for right ear 
otitis externa, currently rated noncompensably disabling.  


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
March 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), granting the veteran service connection 
for right ear otitis externa and rating this disorder 
noncompensably disabling.  The veteran has disagreed with the 
noncompensable disability evaluation assigned by the RO.  

The case was previously before the Board in September 1998 
and was remanded to the RO for further development.  The case 
has since been returned to the Board.  


FINDING OF FACT

The veteran's right ear otitis externa is manifested by 
complaints of pain, itching and drainage without any clinical 
findings or more than very mild symptomatology; swelling, dry 
and scaly or serous discharge and itching of the ear canal 
with frequent and prolonged treatment is not shown. 


CONCLUSION OF LAW

The schedular requirements for an increased (compensable) 
evaluation for right ear otitis externa have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.31 and Part 4, Diagnostic Code 6210 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that she presented to a service department treatment facility 
in May 1994 with complaints of right ear pain, serous 
drainage and some recent bleeding.  Objective examination of 
the right tympanic membrane noted superficial abrasion with 
minimal bleeding along the posterior inferior wall of the 
external ear canal.  External ear canal trauma was the 
diagnostic impression, and the veteran was prescribed 
conservative treatment.  Further complaints of right ear pain 
and leaking fluid were made in July 1994.  On examination, 
the right ear canal was erythematous and the veteran 
exhibited pain with movement of the ear lobe.  Right otitis 
externa was the diagnostic assessment and the veteran was 
prescribed Cortisporin drops.  

At a post service VA audiological examination in 
February 1996, it was recorded that the veteran reported with 
a primary complaint of pain in the ear along with leaking and 
bleeding from the ear.  The veteran did not complain of 
hearing loss.  Following an audiological examination, it was 
indicated, by the veteran's examiner, that the veteran had 
normal hearing, bilaterally, at all frequencies.  The 
examiner further indicated that an ear, nose, and throat 
(ENT) specialist should follow up the veteran's complaints of 
auricular pain.  He further noted that, when he attempted an 
otoscopic evaluation of the veteran's ear, she complained of 
auricular pain and, thus, tympanometry was not completed.  

The veteran was afforded a VA audio-ear disease examination 
in June 1996.  On this examination, the veteran complained of 
drainage from the right ear and said that the right ear has 
drained for several years on a periodic basis and caused 
itching and pain.  She reported no history of hearing loss.  
She further reported being seen at the ENT clinic at 
Moncrieff General Hospital by a Dr. Alan Brill and being told 
by this physician that she had a swimmer's ear.  She 
indicated she was provided a corticosporin-type drop as well 
as penicillin for her infection.  She said that she was 
scheduled for a follow-up evaluation with Dr. Brill in 
approximately one week.  On objective ENT evaluation on her 
VA examination, the veteran was found to have a very mild 
otitis externa of the right ear of the dermatitis type.  Her 
left ear appeared normal.  Both tympanic membranes were 
normal in appearance and moved normally.  Otitis externa 
under treatment by Dr. Alan Brill was the diagnostic 
impression.  The examining physician further indicated that 
his otologic evaluation was confirmatory of the above 
diagnosis.  

As noted above, the Board remanded this case to the RO in 
September 1998, for the purposes of obtaining copies of the 
treatment records of Dr. Brill.  Several attempts by the RO 
thereafter to contact the veteran in order to obtain her 
assistance in identifying pertinent treatment for her right 
ear disorder and associate records of this treatment with her 
claims folder were unsuccessful.  Her current mailing address 
is not of record.

Analysis

The veteran's claim for increased evaluation for her 
service-connected right ear otitis externa is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained to the extent possible and no 
further assistance to the veteran is required to comply with 
VA's duty to assist her.  38 U.S.C.A. § 5107(a).  In this 
case, the RO attempted to obtain information from the veteran 
to develop her claim.  However, the RO's letters to the 
veteran at her last address of record in November 1998 and 
April 1999 were not answered.  Here we note that VA's duty to 
assist the veteran in developing the facts pertinent to her 
claim is not a one-way street.  If the veteran wishes help 
she cannot passively wait for it in those circumstances where 
her own actions are essential in obtaining the putative 
evidence.  Wood v. Brown, 1 Vet. App. 191 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate disability codes identify the 
various disabilities.  In evaluating the veteran's claim for 
increased evaluation for her service-connected right ear 
disorder, the Board has taken into consideration the most 
recent medical findings in light of the applicable provisions 
of the rating schedule as well as the history of this 
disorder.  We have additionally noted the veteran's 
complaints of continuous problems with her ear and her 
assertions that this disorder is essentially more disabling 
than currently evaluated.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflected in 
the current severity of the disorder.  Rather, at the time of 
the initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found.  
Furthermore, regulations provide when there is a question of 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran has been granted service connection for right ear 
otitis externa by the RO's July 1996 rating action.  This 
disorder was rated noncompensably disabling under Diagnostic 
Code 6210 of the rating schedule.  Under Diagnostic 
Code 6210, otitis externa with swelling, dry and scaly or 
serous discharge, itching, requiring frequent and prolonged 
treatment warrants a 10 percent evaluation.  Diagnostic 
Code 6210.  In every instance where the minimum schedule 
evaluation requires residuals and the schedule does not 
provide a no percent evaluation, a no percent evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's right ear disorder was last treated in service 
in July 1994.  There is no clinical evidence of any further 
complaints, findings, or treatment for the veteran's right 
ear prior to the veteran's service separation in March 1995.  
While the veteran had clinical indications of very mild 
otitis externa of the right ear on VA examination in 
June 1996, as well as complaints of periodic pain and 
drainage with itching, the clinical evidence did not show dry 
and scaly or serous discharge or itching.  Frequent and 
prolonged treatment for active ear disease likewise has not 
been demonstrated.  Consequently, as the veteran has failed 
to show any objective evidence of chronic pathology of any 
consequence related to her service-connected right ear 
disability, an increased (compensable) evaluation for this 
disorder is not currently warranted.  Furthermore, at no time 
since service has the veteran's right ear disorder been shown 
to be more severely disabling than that reflected by the 
noncompensable evaluation and, thus, the veteran is not 
entitled to a "staged" rating for her service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant, but does not find the evidence is approximately 
balanced as to warrant its application.  


ORDER

A higher initial evaluation for right ear otitis externa is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

